Rhodes, J. (dissenting).
I dissent and vote to affirm the entire award on the ground that by the provisions of section 13 of the Workmen’s Compensation Law† the Board is authorized to allow fees and other charges for medical and surgical treatment; the hospital has made a charge therefor for which the Board has made an award. I do not think the question as to whether or not the services of the surgeons were rendered without charge to the hospital is material. It seems to me that section 13 of the Workmen’s Compensation Law is controlling, and that we are not concerned with the provisions of the city charter which are attempted to be invoked.

 Amd. by Laws of 1927, chap. 553.— [Rep.